Citation Nr: 0425979	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  97-30 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a headache disability, 
to include as secondary to the veteran's service-connected 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1979 to April 
1983.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 1997, a 
statement of the case was issued in July 1997 and a 
substantive appeal was received in August 1997.  The veteran 
testified at a personal hearing at the RO in May 1999.  The 
veteran and his spouse testified at a Board videoconference 
hearing in September 2002.  This case was previously before 
the Board.  In April 2003, the Board undertook additional 
development of the evidence and in September 2003, the Board 
remanded the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is claiming entitlement to service connection for 
a headache disability on both a direct service connection 
basis and as secondary to his service-connected PTSD.  
Unfortunately, the medical evidence of record does not 
clearly address the likelihood of an etiological relationship 
between the veteran's service-connected PTSD and his 
headaches.  Therefore, the Board believes that an additional 
VA examination with etiology opinion is necessary in this 
case.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide, to 
include any pertinent evidence in his 
possession.  The RO should also request 
that the veteran provide any evidence in 
his possession that pertains to the 
claim.

2.  The veteran should be scheduled for 
an appropriate VA examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should review the veteran's 
medical history, with particular focus on 
his PTSD disability and his history of 
headaches.  The examiner should be asked 
to offer an opinion as to the likelihood 
of an etiological relationship between 
the veteran's documented headaches and 
his service-connected PTSD.  The examiner 
should be asked to render the opinion in 
terms of whether it is at least as likely 
as not that there is an etiological 
relationship between the veteran's PTSD 
and his headaches.

3.  After completion of the above actions 
and any additional development which the 
RO may deem necessary, the RO should then 
review the record and determine if 
service connection is warranted for a 
headache disability on either a direct or 
secondary service connection basis.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.


The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Kelly B. Conner
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




